




NPC International, Inc.
7300 West 129 Street
Overland Park, Kansas 66213


February 17, 2016




John Hedrick


Re:    2016 Bonus Eligibility


Dear John:


Reference is made to that certain Employment Agreement (as amended,
the "Employment Agreement"), dated as of June 16, 2014, by and among NPC
International, Inc., NPC International Holdings, Inc. and you ("Employee"). All
capitalized terms used but not defined herein shall have the meanings set forth
in the Employment Agreement.


Employee hereby acknowledges and agrees that, notwithstanding anything to the
contrary in the Employment Agreement, solely in respect of the Company's fiscal
year ending December 29, 2016 ("FY2016"), the Bonus Compensation scheme set
forth in Section 4.2 of the Employment Agreement shall be disregarded and, in
lieu thereof, Employee shall be eligible for a FY2016 bonus based on the
methodology set forth on Exhibit A attached hereto.


Except as expressly modified above, the Employment Agreement shall remain in
full force and effect (including in respect of any Bonus Compensation after
FY2016).


* * * * * * *
Please acknowledge your agreement with the terms of this letter agreement by
counter-signing and returning this letter agreement to the Company.


Very truly yours,


NPC INTERNATIONAL, INC.




By: /s/ James K. Schwartz_______
Name:     James K. Schwartz
Title:    Chairman, President and CEO






ACKNOWLEDGEMENT AND AGREEMENT


Effective as of the date of this letter agreement, Employee hereby agrees to be
bound by its terms.




s/ John Hedrick                    
John Hedrick




Exhibit A


Bonus Methodology


 
EXHIBIT A




J. Hedrick
Chief Operating Officer












Criteria
Weight
Threshold Results (50%)
Qualifying Result (75%)
Target Result (100%)
Step Change (150%)
Maximum (175%)
EBITDA
100%
93.5% - 94.9% of plan
95.0% - 99.9% of plan
100.0% - 104.9% of plan
105.0% - 109.9% of plan
110.0%+ of plan



All bonus payments are interpolated per employment contract.






